 

Exhibit 10.5

 

LEASE AMENDMENT

 

Reference is made to the lease dated November 17, 2017 between 13901 Leasing
Company, LLP and EnSyne, Inc. for a portion of the premises as N88 W13901 Main
Street, Menomonee Falls, Wisconsin

 

It is hereby agreed between the parties that the date mentioned in Paragraph 19
of Section XXVIII of the Lease is hereby changed to December 15, 2017, time is
of the essence.

 

In all other respects, the Lease remains unchanged.

 



Dated this 1st day of December, 2017   Dated this 30th day of November, 2017    
     

13901 LEASING COMPANY, LLP

  ENSYNC, INC.           By:  /s/ James P. Siepmann   By: 

/s/ Brad Hansen 

  James P. Siepmann, General Partner   Brad Hansen, President  



 



 

